Case 2:19-cv-08612-PSG-JC Document 157-5 Filed 09/14/20 Page 1 of 3 Page ID #:3033




                                 Exhibit C
                                December 18, 2016 Email
Case 2:19-cv-08612-PSG-JC Document 157-5 Filed 09/14/20 Page 2 of 3 Page ID #:3034




                                                                                FHC0860
Case 2:19-cv-08612-PSG-JC Document 157-5 Filed 09/14/20 Page 3 of 3 Page ID #:3035




                                                                                FHC0861
